1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

3.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 508 (para 0048). Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

4.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, one photodetector receiving signals from multiple bodies as set forth in claims 6-7; a plurality of lenses as set forth in claim 8; one optical filter between pixel array and one photodetector as set forth in claim 17 must be shown or the feature(s) canceled from the claim(s).
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

5.	The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claims 1,21, line 5, the phrase “operable to” is not a positive limitation; perhaps applicant intends to delete such phrase; the phrase “a photodetector arranged to receive photoluminescence of a second wavelength emitted from a first electron spin defect body of a first magnetometer pixel of the array of magnetometer pixels, wherein the second wavelength is different from the first wavelength” is indefinite as it is vague whether first defect body is the same as an electron spin defect body claimed earlier at line 3; similarly it is vague whether a first magnetometer pixel is the same as a magnetometer pixel claimed earlier at line 2; note that only one defect body is claimed at line 3 and only (i.e. each) one magnetometer pixel is claimed at line 2; as such the structure as claimed is vague; the same applies to cl. 21;
In claims 3,19, there is no antecedent basis for “the electron spin defect bodies”; the bodies disposed on a substrate is indefinite as it is vague whether all defect bodies disposed on a substrate or each pixel has corresponding body and substrate; note that each pixel e.g. 704 has a corresponding substrate e.g. 404 and each pixel 704 is disposed on separate substrate i.e. 702; thus both substrates are different; the structure as claimed is vague;
In claims 5,29, the phrase “comprising a plurality of photodetectors” is indefinite as it is unclear whether “a plurality of photodetectors” is the same or different from cl. 1; note that claim 1 recites an array of magnetometer pixels and each pixel comprises a photodetector thus a plurality of photodetectors are already in cl. 1; the same applies to cl. 29;
In claim 6, the phrase “wherein the photodetector is arranged to receive photoluminescence from a plurality of the electron spin defect bodies” is indefinite; note that only one photodetector and one defect body are claimed in cl. 1; it is unclear how one photodetector receives photoluminescence from a plurality of defect bodies; as such the structure as claimed is vague;
In claim 9, there is no antecedent basis for “the one or more of the electron spin defect bodies”; the phrase “receiving, from the photodetector, a signal indicative of photoluminescence emitted from the one or more of the electron spin defect bodies” is indefinite as only one photodetector receives signal from only one defect body as recited in cl.1; it is unclear how one photodetector receives signals from a plurality of bodies; the phrase “reconstructing a spatial map” is indefinite as it is vague how a map is constructed from one signal of one body;
In claim 14, there is no antecedent basis for “parabolic reflector”; perhaps applicant intends to depend cl. 14 from cl. 12.
The claims not specifically addressed share the indefiniteness as they depend from rejected base claims.

6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11,13,17-18,21-23,26-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ibrahim et al. (2019/0235031).
As to claim 1,21,27, Ibrahim discloses a magnetometry apparatus comprising a plurality or an array of magnetometers pixels (see e.g. figs. 14-16); an electron spin defect body comprising a plurality of lattice point defects (see e.g. para 0007), and a microwave field transmitter to apply a microwave field to the electron spin defect body; an optical source (e.g. para 0003) configured to emit input light of a first wavelength that excites the plurality of lattice point defects of the electron spin defect body from a ground state to an excited state; and a photodetector (e.g. para 0009) arranged to receive photoluminescence of a second wavelength emitted from a first electron spin defect body of a first magnetometer pixel of the array of magnetometer pixels, wherein the second wavelength is different from the first wavelength (see whole document).
	The method claims recited for using the apparatus in claims 21-23,26-29 are an inherent use of the apparatus of Ibrahim and are rejected on the same grounds. One of ordinary skill would find it inherent that the apparatus of Ibrahim operates in the functional manner claimed by applicant. See MPEP 2112.02(I).

    PNG
    media_image1.png
    472
    829
    media_image1.png
    Greyscale

As to claim 2, Ibrahim discloses a magnetometer device further comprising a corresponding substrate on which the electron spin defect body of the magnetometer pixel is disposed (see e.g. figs. 14-16).
As to claim 3, Ibrahim discloses a magnetometer device with a substrate (see e.g. fig. 14).
As to claim 4, Ibrahim discloses a magnetometer device wherein the substrate includes metal traces (see e.g. fig. 1).
As to claims 5-6, Ibrahim discloses a magnetometer device comprising photodetectors (see e.g. fig. 15).


As to claim 7, Ibrahim discloses a magnetometer device wherein the photodetector and the plurality of electron spin defect bodies are arranged such that respective photoluminescences emitted from the plurality of electron spin defect bodies are received at respective distinct portions of the light collecting pixel array (see e.g. fig. 15).
As to claim 8, Ibrahim discloses a magnetometer device wherein lenses could be arranged to focus the respective photoluminescences onto the respective distinct portions of the light collecting pixel array (see e.g. figs. 7,12).
As to claims 9-11,22-23, Ibrahim discloses a magnetometer device wherein a spatial map of a second magnetic field to which the array of magnetometer pixels is exposed is constructed (see e.g. para 0081).
As to claims 13,17,26, Ibrahim discloses a magnetometer device wherein an optical filter used to pass light of the second wavelength and block light of the first wavelength (see e.g. para 0011).
As to claims 18,28, Ibrahim discloses a magnetometer device that includes a magnet configured to apply a magnetic field to the array of magnetometer pixels (e.g. para 0007).
As to claim 29, Ibrahim discloses a magnetometer device that includes detecting, at a plurality of photodetectors, respective photoluminescences emitted from a plurality of electron spin defect bodies of the magnetometer pixels of the array of magnetometer pixels, wherein each photodetector of the plurality of photodetectors detects photoluminescence from a corresponding magnetometer pixel; obtaining, from the plurality of photodetectors, a plurality of respective signals indicative of the respective photoluminescences; and reconstructing the spatial map based on the plurality of respective signals (see above with respect to claims 7,9).

8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ibrahim et al.
As to claims 19-20, Ibrahim discloses a magnetometer device as described above. Ibrahim disclose the microwave generator (see e.g. figs. 14-16) but does not specifically disclose the second substrate on which the microwave generator is disposed. It would have been an obvious matter of design selection to dispose the microwave generator on the second substrate or adjacent to the NV center, since the applicant has not disclosed that the use of the second substrate solves any problem or is for a particular reason. It appears that the claimed invention would perform equally well with the microwave generator adjacent to the NV sensor.

9.	Claims 12,14,25 are rejected under 35 U.S.C. 103 as being unpatentable over Ibrahim et al. in view of Boesch (2017/0023487).
As to claims 12,14,25, Ibrahim discloses a magnetometer device as described above. Ibrahim does not specifically disclose the use of the reflector. Boesch teaches to use the reflector to collect the light (see e.g. para 0041; fig. 1). It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to modify the device of Ibrahim to use a reflector as taught by Boesch to collect the light to enhance the sensitivity of the device.

10.	Claims 15-16,24 are rejected under 35 U.S.C. 103 as being unpatentable over Ibrahim et al. in view of Stetson et al. (2017/0343695).

As to claims 15-16,24, Ibrahim discloses a magnetometer device as described above. Ibrahim does not specifically disclose the use of the optical fiber. It is very well-known in the related art to use the optical fiber or waveguide to supply or receive the light. Stetson teaches to use the optical fiber to receive or supply the light (see e.g. para 0548). It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to modify the device of Ibrahim to use the optical fiber as taught by Stetson to collect or supply the light to the NV center to enhance the sensitivity of the device.

11.	Claims 1-6,18,21,28 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (CN 108732518) or Huck et al. (2020/0158798).
As to claims 1,21, Huang or Huck discloses a magnetometry apparatus comprising an electron spin defect body comprising a plurality of lattice point defects (see e.g. 5 in Huang; 10 in Huck), and a microwave field transmitter (4 in Huang; 30 in Huck) to apply a microwave field to the electron spin defect body; an optical source (1 in Huang; 25 in Huck) configured to emit input light of a first wavelength that excites the plurality of lattice point defects of the electron spin defect body from a ground state to an excited state; and a photodetector (8 in Huang; 60 in Huck) arranged to receive photoluminescence of a second wavelength emitted from a first electron spin defect body of a first magnetometer pixel of the array of magnetometer pixels, wherein the second wavelength is different from the first wavelength (see e.g. fig. 2 in Huang; fig. 1B in Huck). Huang or Huck does not specifically show the use of a plurality or an array of magnetometers (pixels). It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to modify the device of Huang or Huck to multiply the magnetometer or use a plurality of magnetometers since it has been held by the courts that mere duplication of essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
	The method claims recited for using the apparatus in claims 21
 are an inherent use of the apparatus of Huang or Huck and are rejected on the same grounds. One of ordinary skill would find it inherent that the apparatus of Huang or Huck operates in the functional manner claimed by applicant. See MPEP 2112.02(I).

    PNG
    media_image2.png
    699
    768
    media_image2.png
    Greyscale

As to claim 2, Huang or Huck discloses a magnetometer device further comprising a corresponding substrate on which the electron spin defect body of the magnetometer pixel is disposed (6 in fig. 2 in Huang; fig. 6B in Huck).
As to claim 3, Huang or Huck discloses a magnetometer device. The device of Huang or Huck when includes a plurality of magnetometer pixels as described above, the device would inherently include a support or a substrate on which all pixels are disposed.
As to claim 4, Huang or Huck discloses a magnetometer device wherein the substrate that could be a printed circuit board which includes metal traces (see e.g. para 0072 in Husk).
As to claims 5-6, Huang or Huck discloses a magnetometer device comprising photodetectors (8 in Huang; 60 in Huck). The device of Huang or Huck when includes a plurality of magnetometer pixels as described above, the device would inherently include a plurality of photodetectors.
As to claim 12, Huck discloses a magnetometer device that includes a corresponding parabolic reflector (22 in fig. 1B in Huck) and wherein each parabolic reflector defines an internal cavity in which the electron spin defect body of the magnetometer pixel is arranged.

As to claims 18,28, Huck discloses a magnetometer device that includes a magnet configured to apply a magnetic field to the array of magnetometer pixels (40 in fig. 1B).
Although specific columns, figures, reference numerals, lines of the reference(s), etc. have been referred to, Applicant should consider the entire applied prior art reference(s).

12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note PTO-892.
	Lo et al. (2021/0255254) teaches to use an array of magnetometer pixels.
	Hatano et al. (2017/0234941) discloses a magnetometer that includes a diamond sensor; lenses; microwave generator; substrates and a photodiode.	


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY PATIDAR whose telephone number is (571)272-2265.  The examiner can normally be reached on M-Thur 8:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	

/JAY PATIDAR/
Primary Examiner, Art Unit 2858